Citation Nr: 1228339	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service from April 1946 to April 1947.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied entitlement to service connection for prostate cancer.  The Veteran now lives within the jurisdiction of the VA RO in Nashville, Tennessee.  

In March 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in May 2011, when it was remanded primarily for examination of the veteran and medical opinions.  That development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran was diagnosed with prostate cancer in May 1998, over half a century after he separated from military service.  

2.  There is no evidence showing that prostate cancer became manifest to a degree of 10 percent within the first year after separation from active service.

3.  There is no credible evidence linking the Veteran's prostate cancer to active service.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  VA has satisfied the duty to notify provisions along with the regulations pertinent to the establishment of effective dates and of the disability ratings. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was notified of these requirements in July 2008 letter.  

At the March 2011 hearing before the undersigned Veterans Law Judge, the appellant specifically waived any error in the content or timing of the notice he received.

VA has obtained available service treatment records; VA treatment records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Cancer may be presumed to have been incurred during active military service if it becomes manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is referred to as presumptive service connection.  

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

Very few service treatment records have been obtained.  However, the Veteran's April 1947 separation examination report is of record.  At the time of separation genitourinary examination was normal.  There was no indication of any abnormality of the prostate, and no diagnosis of prostate cancer.  

The Veteran filed his claim of service connection in July 2008 on a VA Form 21-526.  When identifying the disabilities he sought service connection for he specifically indicated in the pertinent part that he was claiming service connection for prostate cancer which began in May 1998.  He indicated the only medical records related to this disability were VA medical records.  At that time he also sought service connection for the residuals of a penile injury.  Service connection for this disability has been granted.

A May 1998 VA pathology report indicates that prostate biopsy was conducted and that the diagnosis was adenocarcinoma of the prostate (prostate cancer).  Subsequent VA medical records dated up to the present, reveal a history of treatment for prostate cancer which dates back to the initial diagnosis in 1998.

In March 2011, the Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge.  Most of his hearing testimony was related to the claim for service connection for the residuals of a penile injury which he claimed was the result of a urethral dilation conducted during service.  With respect to his claim for service connection for prostate cancer the Veteran merely made a vague assertion that the claimed penile injury from urethral dilation during service had "something to do with" his current prostate cancer.  The Veteran's representative vaguely asserted that the two disabilities were somehow the same and that they were "going to combine the two issues together."

In July 2011, a VA Compensation and Pension examination of the Veteran was conducted.  The examining physician reviewed the Veteran's medical history including his report of the undocumented urethral dilation during service.  The examiner also noted that the initial diagnosis of prostate cancer was in 1998 and that the cancer was treated with radiation therapy.  The examining physician's medical opinion was that the Veteran's current prostate cancer was not caused by the Veteran's urethral dilation during service.  

The evidence shows that the Veteran was first diagnosed with prostate cancer in 1998, over half a century after separation from active service.  There is no evidence that the Veteran had prostate cancer during service or the first year after separation from service.  There is no credible evidence linking the current prostate cancer to service.  By the Veteran's own admission, and supported by the medical evidence of record, he did not develop prostate cancer until 1998.  He has never asserted that the disability was present until that time.  Despite his vague assertions, there is no credible evidence that the alleged urethral dilation during service caused prostate cancer.  The preponderance of the evidence is against the claim for service connection for prostate cancer; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for prostate cancer is denied.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


